Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

 Response to Amendment
The amendment filed 5/11/2022 has been entered.  Claims 1-18 and 20-28 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1 and 20 to similarly recite retrieving nautical chart information and using it for the first image displayed on the ship.  Applicant argues on pages 11-15 regarding claims 1-18 and 20-28  that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Okuda is now modified with Batchelder and Smith to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 20, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batchelder et al. (US PGPUB 20150078123) and in further view of Smith et al. (US PGPUB 20170016989).
As per claim 1 Okuda discloses a ship information display device (Okuda, abstract), comprising:
a nautical chart memory configured to store a nautical chart (Okuda, [0061] and [0064], where the memory 23 stores nautical chart information and is connected to the display controller 24);
a first processor, coupled to the nautical chart memory, and a first memory storing a first set of instructions that, when executed by the first processor, are configured to:  retrieve the nautical chart from the nautical chart memory (Okuda, Fig. 1 and [0064], where nautical chart information is retrieved from memory from the controller 24);
generate a first image based on first ship information, which is continuously transmitted at a given time interval by a first ship sensor and the retrieved nautical chart (Okuda, Fig. 2, #20 and [0064]-[0065], where the controller 24 generates the nautical chart (the image on the left section of the display device 20)), and 
a second processor and a second memory storing a second set of instructions that, when executed by the second processor, are configured to generate a second image including a 3D underwater image, based on second ship information received from a second ship sensor which includes an underwater echo finder and is different from the first ship sensor (Okuda, Fig. 2 and [0056], where the sonar controller processes sonar data from the sonar sensor attached to the ship’s bottom, generating the image at the bottom right; this is used as a fish finder; the sonar controller processes the sonar reflection wave and then transmits the processed wave (the detection result) to the display device);
a display operatively coupled to the graphic processor and configured to display the synthesized screen (Okuda, Fig. 2).
Okuda discloses a system with three processors, one that controls the display (#24), one that receives and processes radar data and sends it to controller #24 for display, and one that receives and processes sonar data and sends it ton controller #24 for display.  Okuda doesn’t disclose but Batchelder discloses a graphic processor comprising an integrated circuit operatively coupled to the first processor (Batchelder, [0021], “an advanced terrain rendering graphics software engine capable of acquiring and incorporating large amounts of streaming real-time data into preprocessed terrain maps, and capable of generating geospatially-synchronized, highly-detailed, three-dimensional images”; and [0015], “Modern PCs use dedicated graphics processing units (GPU) to help offload real-time graphic rendering related work from the CPU”; thus the examiner is interpreting Batchelder’s use of the graphics software engine to be equivalent to a GPU as used in modern PCs), and configured to 
receive the first image from the first processor (Batchelder, Fig. 1, Fig. 4, [0067], [0069], and [0072], where the high-res display console (which includes a computing platform/on-board processing unit) plus above-board sensors maps to the first sensor, and runs an AI algorithm to generate real plus virtual content and display them on the screen; and abstract and ]0020]-[0022], where data from marine environments is acquired in real time and preprocessed and passed along to the graphics engine, real time maps to a time interval in which the data is processed and the image is updated; a small enough time interval is required for real time updates) and the second image (Batcheller, Fig. 3 and [0067]-[0068] and [0092], where the LIDAR/SONAR information received from LIDAR/SONAR sensors maps to the second ship information received from the second ship sensor; this data is acquired and manipulated in real time); 
repeatedly generate a synthesized screen including the first image and the second image by replacing the blank image of the first screen with the second image at the given time interval (Batcheller, [0067], [0069], and [0072], where the high-res display console runs an AI algorithm to generate real plus virtual content and display them on the screen; and [0078], that also includes an advanced graphics-rendering engine that operates on sparse data and displays it in three dimensions on the display console; this engine operates on a low-cost hardware platform; in addition, Fig. 6 shows information tags attached to objects; these are superimposed on the background 3D imagery);
Okuda in view of Batchelder doesn’t disclose but Smith discloses generate a second image including a 3D underwater image by shifting and accumulating a 2D echo tomogram, based on second ship information received from a second ship sensor which includes an underwater echo finder and is different from the first ship sensor (Smith, Fig. 5, #310 and [0093] and [0094], where signals from the sonar transducers are processed in order to identify underwater objects and to provide the user with a visualization of the underwater area along with objects; the received echo data from the transducers maps to the 2D echo tomogram; [0099], where the sonar data is processed by a remote computing device remote from the sonar device; Figs. 6A and 6B and [0102]-[0103] where a topographical surface model is generated from the sonar data and from that a topographical surface image is rendered for display and shown on the right in Figs. 6A and 6B; and [0105], where the topographical surface image is rendered in real time, which means it is repeatedly updated; the image on the left showing images corresponding to each sonar transceiver maps to the first image, and the visualization on the right maps to the second image; in Figs. 6A and 6B, placing the 3D rendering in the right half of the screen is equivalent to replacing a blank space with the 3D visualization, which gets replaced when the user selects a different quadrant; and [0105], where rendering the image in real time maps to a time interval in which the data is processed and the image is updated; a small enough time interval is required for real time updates).
Okuda in view of Batcheller and Smith are analogous since both of them are dealing with underwater displays on marine vessels. Okuda in view of Batcheller provides a way of displaying a nautical map and the underwater environment of a ship using augmented reality and a GPU along with a main processor. Smith provided a way of providing 3D images of underwater objects in real time generated from a remote processor and received from a sonar device with multiple sonar transceivers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the real-time processing and display of sonar data taught by Smith into modified invention of Okuda in view of Batcheller such that system will be able to get a real-time and accurate view of the underwater environment (Smith, [0003]-[0004] and [0105]).

As per claim 5, claim 1 is incorporated and B Okuda in view of Batcheller and Smith discloses further comprising an external output terminal configured to output an image signal indicative of the second image (Okuda, Fig. 2, #21, where the display shows both a radar image and a fish finder/sonar image).

As per claim 20, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 21, claim 1 is incorporated and Okuda doesn’t disclose but Batcheller in view of Smith discloses wherein the second processor processes the second ship information to generate the second image in real time (Batcheller, Fig. 3 and [0067]-[0068] and [0092], where the LIDAR/SONAR information received from LIDAR/SONAR sensors maps to the second ship information received from the second ship sensor; this data is acquired and manipulated in real time).
See claim 1 rejection for reason to combine.

As per claim 24, claim 1 is incorporated and Okuda doesn’t disclose but Batcheller in view of Smith discloses wherein the first ship sensor is installed on a ship and includes a meter; and wherein the first ship information includes at least one of a speed of the ship, an engine speed of the ship, or a temperature (Batcheller, [0096], where a temperature sensor is included).
See claim 1 rejection for reason to combine.

As per claim 26, claim 1 is incorporated and Okuda discloses wherein the second ship sensor is installed on a ship and includes a fish finder (Okuda, [0056], where the sonar sensor is used for a fish finder); 
Okuda doesn’t disclose but Batcheller in view of Smith discloses wherein the second ship information includes echo information generated continuously in real time, and a 2D echo image generated from the echo information at one time point (Batcheller, [0126]-[0127], where a fish graphic is displayed for the user, and information about the fish detected may appear when the user taps the fish graphic); and
wherein the second image includes a 3D underwater echo image drawn by arranging a plurality of the echo tomogram in one row (Batcheller, Figs. 5 and 6 and [0126]-[0127], where the information is generated from 2D echo images).
See claim 1 rejection for reason to combine.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batcheller et al. (US PGPUB 20150078123) in further view of Smith et al. (US PGPUB 20170016989) as applied to claim 1 above, and in further view of Mizuguchi et al. (US PGPUB 20160078664).
As per claim 2, claim 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Mizuguchi discloses wherein the graphic processor generates the synthesized screen by overlapping a first layer including the first screen to be synthesized with a second layer including the second image having the same size as the blank image (Mizuguchi, Fig. 1, where the white square has the same size (height and width) as the triangle from apparatus B).
Okuda in view of Batcheller and Smith teaches a first processor generating one screen to be synthesized with a second image of a three-dimensional fish finder and Mizuguchi teaches synthesizing two images where one layer is overlaid upon an equal-sized blank image in the second layer.  Okuda in view of Batcheller and Smith contains a “base” process of a first processor generating one screen to be synthesized with a second image of a three-dimensional fish finder.  Mizuguchi contains a “comparable” process of synthesizing two images where one layer is overlaid upon an equal-sized blank image in the second layer that has been improved in the same way as the claimed invention.  Mizuguchi’s known “improvement” could have been applied in the same way to the “base” process of Okuda in view of Batcheller and Smith and the results would have been predictable. Furthermore, both Batcheller in view of Smith and Mizuguchi use and disclose similar system functionality (i.e. image synthesis of images from multiple processors which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 3, claim 2 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Mizuguchi discloses wherein the graphic processor replaces the blank image by the second image by carrying out transparent processing of the blank image in which the first layer is used as a surface side and the second layer is used as a background side (Mizuguchi, Fig. 1, the layer with the white square maps to the background layer and the layer with the triangle maps to the first layer; drawing the triangle within the square maps to transparent processing).
See claim 2 rejection for reason to combine.

As per claim 6, claim 5 is incorporated and Batcheller in view of Smith and Mizuguchi discloses further comprising an external input terminal configured to receive an input of an image signal from the exterior of the ship information display device and give the inputted image signal to the graphic processor (Batcheller, Fig. 1, where the display, the above-water sensor component, and the below-water sensor component are all connected to each other);
wherein when the external output terminal and the external input terminal are connected with each other, the graphic processor generates the synthesized screen from the second image obtained from the image signal that is outputted from the external output terminal and received by the external input terminal (Batcheller, Fig. 1 and [0066]-[0069], where the on-board processor receives information from the various sensors and generates a synthesized AR screen from it for display).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batcheller et al. (US PGPUB 20150078123) in further view of Smith et al. (US PGPUB 20170016989) and in further view of Mizuguchi et al. (US PGPUB 20160078664) as applied to claim 3 above, and in further view of Glen et al. (US PGPUB 20130148947).
As per claim 4, claim 3 is incorporated and Okuda in view of Batcheller, Smith, and Mizuguchi doesn’t disclose but Glen discloses wherein the first processor sets pixels of the blank image to a given color, and the graphic processor carries out the transparent processing of an area of the first screen to be synthesized in the given color (Glen, [0055], where chroma-keying is used to replace portions of an image of a specific preselected color with colors of an alternate image).
Okuda in view of Batcheller, Smith, and Mizuguchi teaches an image compositing system for a marine display system that composites images generated on two devices with separate controllers and Glen teaches compositing images using chroma-keying.  Okuda in view of Batcheller, Smith, and Mizuguchi contains a “base” process of compositing images generated on two devices with separate controllers.  Glen contains a “comparable” process of compositing images using chroma-keying that has been improved in the same way as the claimed invention.  Glen’s known “improvement” could have been applied in the same way to the “base” process of Okuda in view of Batcheller, Smith, and Mizuguchi and the results would have been predictable and resulted in a well-known way of compositing images. Furthermore, both Batcheller in view of Smith and Mizuguchi and Glen use and disclose similar system functionality (i.e. data-overlaying display systems that use more than one processor which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batchelder et al. (US PGPUB 20150078123) and in further view of Smith et al. (US PGPUB 20170016989) as applied to claim 1 above, and in further view of Miichi et al. (US PGPUB 20150025718).
As per claim 7, claim 1 is incorporated and Okuda in view of Batcheller doesn’t disclose but Smith discloses further comprising an input unit configured to receive an input from the exterior of the ship information display device (Smith, [0071], where the input display is a touchscreen).
See claim 1 rejection for reason to combine.
Okuda in view of Batcheller and Smith doesn’t disclose but Miichi discloses wherein when the input unit receives an instruction of switching from the second image to a third image different from the first image and the second image, the first processor generates a display screen in which the blank image of the first screen to be synthesized is replaced by the third image (Miichi, Figs. 11a, 11b and [0090]-[0091], where the user can choose what to display or replace what is displayed in one of the segments by dragging an icon into a segment to display a new item (from a blank area) or replace a previous image there), and
wherein the display displays the display screen generated by the first processor (Miichi, Figs. 11a and 11b).
Okuda in view of Batcheller and Smith teaches an image compositing system for a marine display system that composites images generated on two devices with separate controllers and Miichi teaches allowing a user to change the display by dragging an icon representing a different screen.  Okuda in view of Batcheller and Smith contains a “base” process of compositing images generated on two devices with separate controllers.  Miichi contains a “comparable” process of allowing a user to change the display by dragging an icon representing a different screen that has been improved in the same way as the claimed invention.  Miichi’s known “improvement” could have been applied in the same way to the “base” process of Batcheller in view of Smith and the results would have been predictable and resulted in an intuitive method of a user choosing what he’d like on the display (Miichi, [0005]-[0007]). Furthermore, both Batcheller in view of Smith and Miichi use and disclose similar system functionality (i.e. data-overlaying display systems that use more than one processor which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 8, claim 7 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Miichi discloses wherein the first processor generates the third image based on third ship information received from a third ship sensor (Miichi, [0002], [0010], and [0048]-[0050] where information can be obtained from many different sensors).
See claim 7 rejection for reason to combine.

As per claim 9, claim 7 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Miichi discloses wherein the third image is an image obtained from a camera installed in the ship (Miichi, [0064], where the ships sensors include a camera).
See claim 7 rejection for reason to combine.

Claims 10-13, 22, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batchelder et al. (US PGPUB 20150078123) and in further view of Smith et al. (US PGPUB 20170016989) as applied to claim 1 above, and in further view of Dokken (US PGPUB 20090271054).
As per claim 10, claim 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses further comprising an input unit configured to receive an input of a position inside a display area of the second image of the synthesized screen displayed on the display (Dokken, [0067], where the integration unit #22 is connected to user-input devices such as a mouse, a touchpad, or a touchscreen),
wherein when the input unit receives the input of the position inside the display area of the second image of the synthesized screen, the second processor executes processing corresponding to coordinates of the position after a coordinate conversion from a coordinate system of the synthesized screen to the coordinate system of the second image (Dokken, [0135]-[0136], where, when the user touches an area on the image, a conversion is made between the image coordinates and the corresponding ship coordinates).
Okuda in view of Batcheller and Smith and Dokken are analogous since both of them are dealing with underwater displays on marine vessels.  Okuda in view of Batcheller and Smith provides a way of displaying objects in the underwater environment in real time using augmented reality and multiple processors. Dokken provided a way of enabling the user to provide inputs to the screen in order to change the view in the screen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user input into a 3D display taught by Dokken into modified invention of Okuda in view of Batcheller and Smith such that the system will be able to enable the user to view the 3D scene from any direction (Dokken, [0026]).

As per claim 11, claim 10 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses wherein when the input unit receives the input of the position inside the display area of the second image of the synthesized screen, the first processor converts the coordinates of the position from the coordinate system of the synthesized screen into the coordinate system of the second image (Dokken, [0135]-[0136], where, when the user touches an area on the image, a conversion is made between the image coordinates and the corresponding ship coordinates; and [0066]-[0067], where the integration unit #22 maps to the first processor which is connected to the user input devices and analyzes sensor data).
See claim 10 rejection for reason to combine.

As per claim 12, claim 10 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses wherein when the input unit receives the input of the position inside a display area of the first image of the synthesized screen, the first processor executes processing corresponding to the position (Dokken, [0135]-[0136], where, when the user touches an area on the image, a conversion is made between the image coordinates and the corresponding ship coordinates).
See claim 10 rejection for reason to combine.

As per claim 13, claim 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses further comprising an input unit configured to receive an input inside a display area of the second image of the synthesized screen displayed on the display (Dokken, [0067], where the integration unit #22 is connected to user-input devices such as a mouse, a touchpad, or a touchscreen),
wherein the synthesized screen includes a user interface inside the display area of the second image (Dokken, [0067], where the user input devices include a touchscreen which enable the user to touch an area inside the screen), and
wherein when the input unit receives an input to the user interface, the first processor executes processing corresponding to the input (Dokken, [0135]-[0136], where, when the user touches an area on the image, a conversion is made between the image coordinates and the corresponding ship coordinates; and [0066]-[0067], where the integration unit #22 maps to the first processor which is connected to the user input devices and analyzes sensor data).
See claim 10 rejection for reason to combine.

As per claim 22, claim 1 is incorporated and Okuda in view of Batcheller in view of Smith discloses wherein the first ship sensor is installed on a ship and includes a GNSS (Global Navigation Satellite System) receiver (Okuda, [0051], where a GNSS satellite sends data to the GPS receiver for obtaining the ship’s position).
Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses wherein the first image includes a nautical chart plotter image, a position, and a route of the ship on the nautical chart plotter image (Dokken, [0055] and [0067], where the ship’s system also includes chart software for presenting navigational information in electronic form).
See claim 10 rejection for reason to combine.

As per claim 23, claim 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses wherein the first ship sensor is installed on a ship and includes a radar device (Dokken, [0078]-[0079], where a radar subsystem is included); and 
wherein the first image includes a radar image that displays a distance and a direction from the ship collected by the radar device (Dokken, [0084]-[0091], where the radar system enables the display of a 360 degree view of objects around the ship).
See claim 10 rejection for reason to combine.

As per claim 25, claim 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses wherein the first ship sensor is installed on a ship and a receiver to receive information on an AIS (automatic identification system) (Dokken, [0108], where the ship includes a VHF/AIS system).
See claim 10 rejection for reason to combine.

As per claim 27, claim 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses wherein the second ship sensor is installed on a ship and includes a camera; and wherein the second image includes a camera image that is repeatedly captured and updated at a given interval by the camera (Dokken, [0056], where infrared cameras or optical sensors can also be used to collect information above or below the water for repeatedly capturing and updating).
See claim 10 rejection for reason to combine.

As per claim 28, claim 1 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses wherein the graphic processor is further configured to size the second image to a size of the blank image (Dokken, Figs. 12 and 13 and [0150], where the “minor view” below the 3D view is taken from a slice of the 3D scene; that is before processing of the scene into 3D; placing it below the 3D scene in a separate screen area is equivalent to replacing a blank space with the 2D slice; the bottom window takes up the area not taken up by the top window).
See claim 10 rejection for reason to combine.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batcheller et al. (US PGPUB 20150078123) in view of Smith et al. (US PGPUB 20170016989) in further view of Dokken (US PGPUB 20090271054) as applied to claim 13 above, and in further view of Ohashi et al. (US PGPUB 20120262492).
As per claim 14, claim 13 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses displaying a synthesized screen consisting of two windows (Dokken, Figs. 12 and 13 and [0150], where the “minor view” below the 3D view is taken from a slice of the 3D scene; that is before processing of the scene into 3D; placing it below the 3D scene in a separate screen area is equivalent to replacing a blank space with the 2D slice).
Okuda in view of Batcheller and Smith and Dokken doesn’t disclose but Ohashi discloses wherein the first processor generates the first screen to be synthesized including the user interface in the blank image, and wherein the graphic processor generates the synthesized screen in which the blank image is replaced by the second image, and the user interface is displayed in a same location as in the first screen (Ohashi, Figs. 4A-4D and [0063]-[0066], where the user can move the user interface (the position marker surrounded by the range rectangles) on the first image, and the second image is updated to display the new position/range).
Okuda in view of Batcheller, Smith and Dokken teaches an image compositing system for a marine display system that composites images generated on two devices with separate controllers and Ohashi teaches sending a position and range selected by a user on a first device to a second device. Okuda in view of Batcheller, Smith and Dokken contains a “base” process of compositing images generated on two devices with separate controllers.  Ohashi contains a “comparable” process of sending a position and range selected by a user on a first device to a second device that has been improved in the same way as the claimed invention.  Ohashi’s known “improvement” could have been applied in the same way to the “base” process of Okuda in view of Batcheller, Smith and Dokken and the results would have been predictable and resulted in enabling the user to see both overview information and detailed information when browsing a map (Ohashi, [0003]).  Furthermore, both O Okuda in view of Batcheller, Smith and Dokken and Ohashi use and disclose similar system functionality (i.e. data-overlaying display systems that use more than one processor which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 15, claim 14 is incorporated and Okuda in view of Batcheller and Smith doesn’t disclose but Dokken discloses displaying a synthesized screen consisting of two windows (Dokken, Figs. 12 and 13 and [0150], where the “minor view” below the 3D view is taken from a slice of the 3D scene; that is before processing of the scene into 3D; placing it below the 3D scene in a separate screen area is equivalent to replacing a blank space with the 2D slice).
Okuda in view of Batcheller, Smith, and Dokken doesn’t disclose but Ohashi discloses wherein when the input unit receives the input that instructs a movement of the user interface, the first processor generates the first screen to be synthesized in which a position of the user interface is changed in the blank image (Ohashi, Figs. 4A-4D and [0063]-[0066], where the user moves the position and/or range info in the UI in the first image, and the second image is updated accordingly).
See claim 14 rejection for reason to combine.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batcheller et al. (US PGPUB 20150078123) in further view of Smith et al. (US PGPUB 20170016989) in further view of Dokken (US PGPUB 20090271054) as applied to claim 13 above, and in further view of Miichi et al. (US PGPUB 20150025718).
As per claim 16, claim 13 is incorporated and Okuda in view of Batcheller, Smith and Dokken doesn’t disclose but Miichi discloses wherein when the input unit receives the input to the user interface, the first processor generates a display screen in which the blank image of the first screen to be synthesized is replaced by a third image different from the first image and the second image (Miichi, Figs. 11a, 11b and [0090]-[0091], where the user can choose what to display or replace what is displayed in one of the segments by dragging an icon into a segment to display a new item (from a blank area) or replace a previous image there), and
wherein the display displays the display screen generated by the first processor (Miichi, Figs. 11a and 11b; the screen generated as a result of a different icon moved into one of the sections maps to the second synthesized screen).
Okuda in view of Batcheller, Smith and Dokken teaches an image compositing system for a marine display system that composites images generated on two devices with separate controllers and Miichi teaches allowing a user to change the display by dragging an icon representing a different screen.  Okuda in view of Batcheller, Smith and Dokken contains a “base” process of compositing images generated on two devices with separate controllers.  Miichi contains a “comparable” process of allowing a user to change the display by dragging an icon representing a different screen that has been improved in the same way as the claimed invention.  Miichi’s known “improvement” could have been applied in the same way to the “base” process of Okuda in view of Batcheller, Smith and Dokken and the results would have been predictable and resulted in an intuitive method of a user choosing what he’d like on the display (Miichi, [0005]-[0007]). Furthermore, both Okuda in view of Batcheller, Smith and Dokken and Miichi use and disclose similar system functionality (i.e. data-overlaying display systems that use more than one processor which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.
.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US PGPUB 20160123739) in view of Batcheller et al. (US PGPUB 20150078123) in view of Smith et al. (US PGPUB 20170016989) in further view of Dokken (US PGPUB 20090271054) as applied to claim 1 above, and in further view of Miichi et al. (US PGPUB 20150025718) and still further view of Mizuguchi et al. (US PGPUB 20160078664).
As per claim 17, claim 13 is incorporated and Okuda in view of Batcheller, Smith and Dokken doesn’t disclose but Miichi discloses wherein when the input unit receives the input to the user interface, the first processor switches the screen to be synthesized from the first screen to be synthesized to a second screen to be synthesized including the user interface, in which the entire image other than the user interface is the blank image (Miichi, Figs. 11a, 11b and [0090]-[0091], where the user can choose what to display or replace what is displayed in one of the segments by dragging an icon into a segment to display a new item (from a blank area) or replace a previous image there).
See claim 16 rejection for reason to combine.
Okuda in view of Batcheller, Smith, Dokken and Miichi doesn’t disclose but Mizuguchi discloses wherein the graphic processor generates a second synthesized screen in which the blank image of the second screen to be synthesized generated by the first processor is replaced by the second image (Mizuguchi, Fig. 1, apparatus A; the blank area is the square; and Fig. 14 (Embodiment 4), where the first drawing apparatus has its own controller (processor)its triangle fits inside the square of apparatus A; and Fig. 14 (Embodiment 4), where the second drawing apparatus has its own controller (processor)); and wherein the display displays the second synthesized screen generated by the graphic processor (Mizuguchi, [0062], where the synthesized image is output to a display).
Okuda in view of Batcheller, Smith, Dokken and Miichi teaches a first processor generating one screen to be synthesized with a second image of a three-dimensional fish finder where the user can choose to replace what is displayed on a particular area of the screen and Mizuguchi teaches synthesizing two images where one layer is overlaid upon an equal-sized blank image in the second layer.  Okuda in view of Batcheller, Smith, Dokken and Miichi contains a “base” process of a first processor generating one screen to be synthesized with a second image of a three-dimensional fish finder.  Mizuguchi contains a “comparable” process of synthesizing two images where one layer is overlaid upon an equal-sized blank image in the second layer that has been improved in the same way as the claimed invention.  Mizuguchi’s known “improvement” could have been applied in the same way to the “base” process of Okuda in view of Batcheller, Smith, Dokken and Miichi and the results would have been predictable. Furthermore, both Okuda in view of Batcheller, Smith, Dokken and Miichi and Mizuguchi use and disclose similar system functionality (i.e. image synthesis of images from multiple processors which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 18, claim 17 is incorporated and Okuda in view of Batcheller, Smith, and Dokken doesn’t disclose but Miichi discloses wherein in a case where the second synthesized screen is displayed by the display, when the input unit receives the input to the user interface, the first processor switches the screen to be synthesized from the second screen to be synthesized to the first screen to be synthesized (Miichi, Figs. 10a-11b, where the user can drag an icon that was previously displayed into a screen segment to revert back to a first screen to be displayed).
See claim 16 rejection for reason to combine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619